Exhibit 10.2.2 AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AGREEMENT is made effective September 30, 2009, between CHESAPEAKE ENERGY CORPORATION, an Oklahoma corporation (the "Company"), and MARCUS C. ROWLAND, an individual (the "Executive"). W I T N E S S E T H: WHEREAS, the Company previously retained the services of the Executive under the Employment Agreement dated effective October 1, 2006, (the "Prior Agreement"). WHEREAS, the Board of Directors has determined that it is in the best interests of the Company to renew the Executive's employment arrangement and to maximize the Executive's incentive to remain as an employee and officer of the Company. WHEREAS, as a result of the Executive's contribution to the Company and the Company's consummation of the joint venture transactions consummated by the Company during 2008 that increased the Company's intrinsic value by at least $10 billion, the Board of Directors has also determined that it is in the best interests of the Company to grant to the Executive an incentive award as provided herein. WHEREAS, the Company and the Executive desire to amend and restate the Prior Agreement in its entirety to incorporate the foregoing and other changes to the employment arrangement between the Company and the Executive. NOW, THEREFORE, in consideration of the mutual promises herein contained, the Company and the Executive agree as follows: 1. Employment.The Company hereby employs the Executive and the Executive hereby accepts such employment subject to the terms and conditions contained in this Agreement.The Executive is engaged as an Executive of the Company, and the Executive and the Company do not intend to create a joint venture, partnership or other relationship which might impose a fiduciary obligation on the Executive or the Company in the performance of this Agreement. 2. Executive's Duties.The Executive is employed on a full-time basis.Throughout the term of this Agreement, the Executive will use the Executive's best efforts and due diligence to assist the Company in achieving the most profitable operation of the Company and the Company's affiliated entities consistent with developing and maintaining a quality business operation. The Executive shall also devote all of Executive's working time, attention and energies to the performance of Executive's duties and responsibilities under this Agreement. Specific Duties.The Executive will serve as Executive Vice President – Finance & CFO for the Company, and in such positions as are mutually agreed upon by the parties. The Executive shall perform all of the duties required to fully and faithfully execute the office and position to which the Executive is appointed,and such other duties as may be reasonably requested by the Executive's supervisor. During the term of this Agreement, the Executive may be nominated for election or appointed to serve as a director or officer of any of the Company's affiliated entities as determined in such affiliates' Board of Directors' sole discretion.The services of the Executive will be requested and directed by the Chief Executive Officer, Mr. Aubrey K. McClendon. Rules and Regulations.The Company has issued various policies and procedures applicable to employees and the Executive including an Employment Policies Manual which sets forth the general human resources policies of the Company and addresses frequently asked questions regarding the Company.The Executive agrees to comply with such policies and procedures except to the extent inconsistent with this Agreement.Such policies and procedures may be changed or adopted in the sole discretion of the Company without advance notice. Stock Investment.The Executive acknowledges that the Executive is expected to own not less than twenty-five thousand (25,000) shares of the Company's common stock at all times after September 29, 2009 and prior to termination of the Agreement.In the event the Executive's stock investment is less than 25,000 shares, the Executive will have a grace period of at least ninety (90) days to restore the Executive's stock investment to the guideline amount.The Compensation Committee of the Board of Directors (the "Compensation Committee") may in its discretion extend the grace period for complying with the Executive's stock investment guideline. The Company has no obligation to sell to or to purchase from the Executive any of the Company's stock in connection with this paragraph and has made no representations or warranties regarding the Company's stock, operations or financial condition. 3. Other Activities.Except as provided in this Agreement or approved by the Compensation Committee, or its designee, as applicable, in writing, the Executive agrees not to:(a) engage in other business activities independent of the Company; (b) serve as a general partner, officer, executive, director or member of any corporation, partnership, company or firm; or (c) directly or indirectly invest, participate or engage in the Oil and Gas Business.For purposes of this Agreement the term "Oil and Gas Business" means:(i) producing oil and gas; (ii) drilling, owning or operating an interest in oil and gas leases or wells; (iii) providing material or services to the Oil and Gas Business; (iv) refining, processing or marketing oil or gas; or (v) owning an interest in or assisting any corporation, partnership, company, entity or person in any of the foregoing.The foregoing will not prohibit: (v) ownership of publicly traded securities; (w) ownership of royalty interests where the Executive owns or previously owned the surface of the land covered in whole or in part by the royalty interest and the ownership of the royalty interest is incidental to the ownership of such surface estate; (x) ownership of royalty interests, overriding royalty interests, working interests or other interests in oil and gas owned prior to the Executive's date of first employment with the company and disclosed to the Company in writing; (y) ownership of royalty interests, overriding royalty interests, working interests or other interests in oil and gas acquired by the Executive through a bona fide gift or inheritance subject to disclosure by Executive to the Company in writing; or (z) service as an officer or director of a not-for-profit organization.If the Executive serves as a director or officer of a not-for-profit organization, the Executive shall disclose the name of the organization and their involvement in an annual disclosure statement, the form of which shall be provided by the Company. 4.Executive's Compensation.The Company agrees to compensate the Executive as follows: Base Salary.A base salary (the "Base Salary"), at the initial annual rate of not less than Eight Hundred Sixty Thousand Dollars ($860,000.00) will be paid to the Executive in regular installments in accordance with the Company's designated payroll schedule.The Executive Agrees that the Base Salary will not exceed the amount set forth in this paragraph prior to September 30, 2012. Bonus.In addition to the Base Salary described in paragraph 4.1 of this Agreement, the Company may periodically pay bonus compensation to the Executive.Any bonus compensation is subject to the requirement that the Executive be employed on the bonus payment date(s) selected by the Company and will be at the absolute discretion of the Company in such amounts and at such times as the Board of Directors of the Company may determine. The Executive Agrees that any bonus compensation payable under this paragraph 4.2 during any calendar year through 2012 will not exceed the sum of the bonus compensation paid to the Executive (a) for the last half of 2008, plus (b) for the first half of 2009. Equity Compensation.In addition to the compensation set forth in paragraphs 4.1 and 4.2 of this Agreement, the Executive may periodically receive grants of Chesapeake Energy Corporation restricted stock or other awards from the Company's various equity compensation plans, subject to the terms and conditions thereof. Benefits.The Company will provide the Executive such retirement benefits, reimbursement of reasonable expenditures for dues, travel and entertainment and such other benefits as are customarily provided to similarly situated executives ofthe Company and as are set forth in and governed by the Company's Employment Policies Manual.
